DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 06/21/2022.  Claims 1, 3, 5-9, 11, 13, 15-18, and 20-22 are currently pending.  Claims 1, 5, 11, and 20 have been amended.  Claims 2, 4, 10, 12, 14, and 19 have been cancelled.  Claims 21 and 22 have been added.  Claims 1, 11, and 20 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 5 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 3, 9, 11, 13, 18, 20 over Chen in view of Golovchinsky in further view of Zhang is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 5, 6, 15, and 16 over Chen in view of Golovchinsky in further view of Zhang in further of Barletta is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 7, 8, and 17 over Chen in view of Golovchinsky in further view of Zhang in further of Campbell is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming Arguendo, Applicant argues:
The Office Action acknowledges that Chen does not provide for portions of the content being displayed with transparency. (3/18/22 Office Action, p.7). 
Golovshinsky is applied in the Office Action as allegedly providing for displaying content with transparency. (See id.). Golovshinsky provides:
…
(Golovshinsky, col.7 11. 17-24). This portion appears to describe changing shading of a word based on how frequently the word appears in the document. There is no mention of changing transparency of words based on "the speed at which the user is scrolling." Moreover, there is no mention of changing transparency wherein "a degree of transparency is proportional" to the speed at which the user is scrolling. 

Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  Golovchinsky is no longer relied upon.  New reference Zihan Chen teaches that a degree of transparency is proportional to the speed at which the user is scrolling (see at least [0047] [0052] [0053] [0067]).  See rejection below for the current 103 rejection.

Applicant further argues:
Zhang fails to cure the deficiencies of Chen and Golovshinsky. Zhang is cited in the Action as allegedly teaching "wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling." (See Office Action, p.8). However, Zhang does not actually provide for varying the amount of content displayed based on scrolling speed. Rather, Zhang merely mentions that the amount of text displayed can be calculated. In particular:
…
(Zhang, [0021]). As seen from this excerpt, Zhang appears to teach adjusting the scroll speed based on the words per line and line height of a document. This is not equivalent to, much less the same as, using the scrolling speed as input. It is further not the same as adjusting the amount of content displayed based on the scrolling speed and reading speed. Nothing in Zhang describes changing the amount of text displayed in response to a change in scrolling speed. Moreover, Zhang nowhere mentions displaying content with transparency at all. Accordingly, Zhang also fails to provide for "remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling." 
For at least the reasons discussed above, Applicant respectfully submits that claim 1 is patentable over the applied combination of references, whether considered alone or in combination. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn. 
Independent claims 11 and 20, as amended, recite limitations which may be compared to those discussed above in connection with claim 1. Accordingly, for at least the reasons discussed above in connection with claim 1, Applicant respectfully submits that claims 11 and 20 are also patentable and requests that their rejections be withdrawn. 
Further, since dependent claims incorporate all the features of their respective base claims, Applicant respectfully submits that claims 3, 5-9, 13, and 15-18 are patentable for at least the reasons discussed above, as well as on their own merits. Accordingly, Applicant requests that the rejection of claims 3, 5-9, 13, and 15-18 also be withdrawn. 
New claims 21-22 have been added. In addition to being patentable based on their dependence on claim 1, claims 21-22 recite further limitations in connection with detecting the passive cues of the user. In particular, these claims further recite that detecting the passive cues includes detecting user activity, such as walking or talking. The amount of content displayed in the first or second overview context may be varied based on such user activities. None of the applied references appear to provide for such features. 

Examiner notes that the current references as a whole teach the recited claim language.  In particular, Chen in view of Zihan Chen teach wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling (see at least Chen column 6 lines 39-52; column lines 42-62; Zihan Chen [0067]-[0069]).  New reference Rounthwaite further teaches, as Zhang is no longer relied upon, wherein an amount of content displayed in the first overview context or the second overview context is based on a reading speed of a user (see at least Rounthwaite [0006] [0007]). Therefore, the references have been reasonably interpreted as teaching the recited claim language. See rejection below for the current 103 rejection.
In regards to new claim 21 and 22, new reference O’Neill teaches the recited claim language. See rejection below for the current 103 rejection.
Applicant further argues on page 8 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Examiner Note
The positively recited "one or more processors" element of claim 11 has been interpreted as requiring hardware.
The terminology “non-transitory" of claim 20 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,536,437 B1; hereafter “Chen”) in view of Zihan Chen (US 2018/0364898 A1; hereafter “Zihan Chen”) in further view of Rounthwaite (US 2012/0324348 A1; hereafter “Rounthwaite”).

Regarding Claim 1, Chen teaches a method for automatically displaying content in a context based on passive user cues, comprising: identifying, with one or more processors, particular portions of the content, (Chen column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent components in content; column 9 lines 2-3, 32-34: processor)
the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and assigning [an importance value] to each word based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detecting, with the one or more processors, passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode) the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determining, with the one or more processors, a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein only the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context wherein the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second overview context] of some or all prominent components 110; Fig. 3 showing the most important portions in their  original form) and 
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and
providing, with the one or more processors, the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or modified version or normal mode; Figs. 2, 3, and 6)
wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling [and a reading speed for the user]. (Chen column 6 lines 39-52; column lines 42-62: the amount of content [only prominent portions or modified versions] displayed based on scrolling speed)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content;…[a second overview context wherein the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling.
Zihan Chen teaches [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content; (Zihan Chen [0073]-[0088] [0089]-[0097]: a preference [importance value] is determined for words based on a type or relevance; [0185])
[a second overview context wherein the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling, (Zihan Chen [0023] [0024] [0026] Fig. 1 and 2 showing remaining portion of content displayed with transparency; [0047] [0052] [0053]: How much the advertisement is greyed out, which caused by the changing of the overall degree of differentiation of each of the text elements in the text, can be associated with the speed of the user gesture of scrolling on the user interface; [0035] [0039] [0043]; [0060] [0067]-[0069] [0125])
Zihan Chen also teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and [a reading speed for the user]. (Zihan Chen [0067]-[0069]: overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface; Figs. 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Zihan Chen for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Zihan Chen teaches that this further provides emphasis that allows further efficiency in user reading [0024] and in order for portions of the text that are read/skimmed to indicate the content of the entire document which provides an accurate overview of the content, therefore, improves skimming performance.  In addition, references (Chen and Zihan Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between both the references highly suggests a reasonable expectation of success.
Chen in view of Zihan Chen may not explicitly teach every aspect of [wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and] a reading speed for the user.
Rounthwaite teaches wherein an amount of content displayed in the first overview context or the second overview context is based on…a reading speed for the user. (Rounthwaite [0006] [0007]: Using the reading-related feedback and the one or more display-related characteristics, a reading model can be created that can indicate desired display parameters for displaying the text on the device; [0020] [0028] [0042]: describing adjusting the amount of content displayed based on reading speed of user; [0036] [0047] [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is further based on a reading speed for the user as taught by Rounthwaite for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Zihan Chen, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience and ease of reading (Rounthwaite [0019]). Moreover, one of ordinary skill in the art would have recognized that the addition of using a user’s reading speed to determine an amount of content to display would improve the characteristics and performance of the claimed text display system by allowing the user to consume content in a readily consumable, tailored manner.  In addition, references (Chen in view of Zihan Chen and Rounthwaite) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Chen in view of Zihan Chen in further view of Rounthwaite teaches wherein the importance value is further based on a frequency of appearance of each word. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Zihan Chen [0089] [0091] [0153]: describing preference/score further based on term frequency ) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 9, Chen in view of Zihan Chen in further view of Rounthwaite teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at a speed that is greater or less than a predetermined speed may indicate that the reader wishes to partially and/or quickly consume electronic book 104 [inferring], and thus may cause electronic reader 108 to be placed into skim mode; Rounthwaite [0027] [0050]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 11, Chen teaches a system for automatically displaying content in a context based on passive user cues, comprising: one or more memories;(Chen column 9 lines 6, 34-39, 54-68: memory)
one or more processors in communication with the one or more memories, the one or more processors configured to: (Chen column 9 lines 2-3, 32-34: processor)
identify particular portions of the content, (Chen column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent components in content)
the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and assigning an [importance value] to each word based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detect passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode) the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determine a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context wherein the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second overview context] of some or all prominent components 110; Fig. 3 showing the most important portions in their  original form) and 
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and
provide the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or modified version or normal mode; Figs. 2, 3, and 6)

wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and [a reading speed for the user]. (Chen column 6 lines 39-52; column lines 42-62: the amount of content [only prominent portions or modified versions] displayed based on scrolling speed)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content;…[a second overview context wherein the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling.
Zihan Chen teaches [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content; (Zihan Chen [0073]-[0088] [0089]-[0097]: a preference [importance value] is determined for words based on a type or relevance; [0185])
[a second overview context wherein the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling. (Zihan Chen [0023] [0024] [0026] Fig. 1 and 2 showing remaining portion of content displayed with transparency; [0047] [0052] [0053]: How much the advertisement is greyed out, which caused by the changing of the overall degree of differentiation of each of the text elements in the text, can be associated with the speed of the user gesture of scrolling on the user interface; [0035] [0039] [0043]; [0060] [0067]-[0069] [0125])
Zihan Chen also teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling [and a reading speed for the user]. Zihan Chen [0067]-[0069]: overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface; Figs. 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Zihan Chen for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Zihan Chen teaches to further provide emphasis that allows further efficiency in user reading [0024] and in order for portions of the text that are read/skimmed to indicate the content of the entire document which provides an accurate overview of the content, therefore, improves skimming performance.  In addition, references (Chen and Zihan Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between both the references highly suggests a reasonable expectation of success.
Chen in view of Zihan Chen may not explicitly teach every aspect of [wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and] a reading speed for the user.
Rounthwaite teaches wherein an amount of content displayed in the first overview context or the second overview context is based on…a reading speed for the user. (Rounthwaite [0006] [0007]: Using the reading-related feedback and the one or more display-related characteristics, a reading model can be created that can indicate desired display parameters for displaying the text on the device; [0020] [0028] [0042]: describing adjusting the amount of content displayed based on reading speed of user; [0036] [0047] [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is further based on a reading speed for the user as taught by Rounthwaite for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Zihan Chen, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience and ease of reading (Rounthwaite [0019]). Moreover, one of ordinary skill in the art would have recognized that the addition of using a user’s reading speed to determine an amount of content to display would improve the characteristics and performance of the claimed text display system by allowing the user to consume content in a readily consumable, tailored manner.  In addition, references (Chen in view of Zihan Chen and Rounthwaite) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading systems. This close relation between the references highly suggests a reasonable expectation of success.
	
Regarding Claim 13, Chen in view of Zihan Chen in further view of Rounthwaite teaches wherein the importance value is further based on a frequency of appearance of each word. (Chen column 4 lines 49-55; column 4 line 67 to column 5 line 2: components or portions of electronic book 104 may be identified as prominent or non-prominent based on their relative frequency, e.g., compared to other components of electronic book; particular words that are used more or less frequently than others (e.g., catch phrases) may also be identified as prominent and/or non-prominent; Zihan Chen [0089] [0091] [0153]: describing preference/score further based on term frequency ) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 18, Chen in view of Zihan Chen in further view of Rounthwaite teaches wherein determining the viewing context comprises: inferring an intent of the user based on the passive cues; and determining the viewing context based on the inferred intent. (Chen column 6 lines 41-47: various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode. For instance, a touch screen being swiped at a speed that is greater or less than a predetermined speed may indicate that the reader wishes to partially and/or quickly consume electronic book 104 [inferring], and thus may cause electronic reader 108 to be placed into skim mode; Rounthwaite [0027] [0050]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 20, Chen teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of automatically displaying content in a context based on passive user cues, comprising: identifying particular portions of the content, (Chen column 4 lines 27-31, 48-55, 60; column 5 lines 1-7: identifying prominent components in content)
the identifying comprising generating a library of words in the content (Chen column 2 lines 31-34, column 4 line 47 to column 5 line 2, column 6 lines 6-8, column 7 lines 42-67, column 9 lines 54-58: components or portions of electronic book 104 may be identified as prominent or non-prominent and a list [library] is generated of the prominent components) and assigning an importance value to each word based on subject matter of the content; (Chen column 4 lines 41-46: Other formats may be basis for identification as prominent, depending on the nature or subject matter of the electronic book, the published language, a choice of an author or publisher, and so forth)
detecting passive cues of a user, (Chen column 6 lines 36-38: monitor for instruction to enter into skim or normal mode; column 6 lines 41-47: various types of touches, gestures and so forth [passive cues] may be interpreted as instructions to transition into skim mode) the passive cues including a speed at which the user is scrolling through the content; (Chen column 2 lines 35-39; column 6 lines 43-47: describing detecting a scroll speed)
determining a viewing context based on the passive cues of the user, (Chen column 2 lines 40-46; column 6 lines 53-57; column 7 lines 9-22: determine to display content in skim or normal mode based on user input)
wherein the viewing context includes one of a first overview context wherein the particular portions of the content are displayed, (Chen column 3 lines 20-34; column 4 lines 7-9; Figs. 2 and 3: skim mode [first overview context] displays only prominent portions)
a second overview context, in which the particular portions of the content are displayed in their original form [and remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling], (Chen column 3 lines 35-40; column 5 lines 41-50: electronic book 104 may also include "modified" versions 114 [second overview context] of some or all prominent components 110; Fig. 3 showing the most important portions in their  original form) and 
a detailed reading context wherein the content is displayed in its entirety; (Chen column 3 lines 20-34; Figs. 2 and 3: normal mode display content in its entirety—both prominent and non-prominent components may be presented) and
providing the content for display in the determined viewing context; (Chen column 2 lines 10-15, 40-46; column 3 lines 35-37; column 7 lines 23-40: displaying content in the determined mode, e.g. skim mode or modified version or normal mode; Figs. 2, 3, and 6)
wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling [and a reading speed for the user]. (Chen column 6 lines 39-52; column lines 42-62: the amount of content [only prominent portions or modified versions] displayed based on scrolling speed)
However, Chen may not explicitly teach every aspect of [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content;…[a second overview context, in which the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling.
Zihan Chen teaches [the identifying comprising generating a library of words in the content and] assigning an importance value to each word based on subject matter of the content; (Zihan Chen [0073]-[0088] [0089]-[0097]: a preference [importance value] is determined for words based on a type or relevance; [0185])
[a second overview context, in which the particular portions of the content are displayed in their original form and] remaining portions of the content are displayed with transparency wherein a degree of transparency is proportional to the speed at which the user is scrolling. (Zihan Chen [0023] [0024] [0026] Fig. 1 and 2 showing remaining portion of content displayed with transparency; [0047] [0052] [0053]: How much the advertisement is greyed out, which caused by the changing of the overall degree of differentiation of each of the text elements in the text, can be associated with the speed of the user gesture of scrolling on the user interface; [0035] [0039] [0043]; [0060] [0067]-[0069] [0125])
Zihan Chen also teaches wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling [and a reading speed for the user]. (Zihan Chen [0067]-[0069]: overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface; Figs. 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign an importance value to each word based on subject matter of the content and display the remaining portions with transparency as taught by Zihan Chen for the benefit of displaying content in a viewing context based on user cues of Chen, with a reasonable expectation of success, because Zihan Chen teaches to further provide emphasis that allows further efficiency in user reading [0024] and in order for portions of the text that are read/skimmed to indicate the content of the entire document which provides an accurate overview of the content, therefore, improves skimming performance.  In addition, references (Chen and Zihan Chen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between both the references highly suggests a reasonable expectation of success.
Chen in view of Zihan Chen may not explicitly teach every aspect of [wherein an amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling and] a reading speed for the user.
Rounthwaite teaches wherein an amount of content displayed in the first overview context or the second overview context is based on…a reading speed for the user. (Rounthwaite [0006] [0007]: Using the reading-related feedback and the one or more display-related characteristics, a reading model can be created that can indicate desired display parameters for displaying the text on the device; [0020] [0028] [0042]: describing adjusting the amount of content displayed based on reading speed of user; [0036] [0047] [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject for an amount of content displayed in the first overview context or the second overview context is further based on a reading speed for the user as taught by Rounthwaite for the benefit of displaying content in a viewing context based on user cues of Chen in view of the Zihan Chen, with a reasonable expectation of success, in order to allow the user to consume content in manner the user can readily comprehend, thus, enhancing user experience and ease of reading (Rounthwaite [0019]). Moreover, one of ordinary skill in the art would have recognized that the addition of using a user’s reading speed to determine an amount of content to display would improve the characteristics and performance of the claimed text display system by allowing the user to consume content in a readily consumable, tailored manner.  In addition, references (Chen in view of Zihan Chen and Rounthwaite) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading systems. This close relation between the references highly suggests a reasonable expectation of success.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zihan Chen in further view of Rounthwaite in further view of Barletta et al. (US 2007/0168413 A1; hereafter “Barletta”).

Regarding Claim 5, Chen does teach "detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed" [Chen column 2 lines 37-39] and Zihan Chen does teach that an overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface [0067-[0069].  However, Chen in view of Zihan Chen in further view of Rounthwaite may not explicitly teach every aspect of further comprising assigning a detailedness score based on the detected speed, wherein determining the viewing context is based at least in part on the detailedness score.
Barletta teaches further comprising assigning a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level” [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher the lower the speed of presentation and vice versa)
wherein determining the viewing context is based at least in part on the detailedness score. (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer- grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of detail based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen in view of Zihan Chen in further view of Rounthwaite, with a reasonable expectation of success, because Barletta teaches this “enables an efficient and intuitive way of previewing digital multimedia content" [0022] [0025]. In addition, references (Chen in view of Zihan Chen in further view of Rounthwaite and Barletta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between both references highly suggests a reasonable expectation of success.

Regarding Claim 6, Chen in view of Zihan Chen in further view of Rounthwaite in further view of Barletta teaches further comprising computing a visibility score based on the detailedness score and the identified particular portions.  (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. Increasing browsing speed reduces the number of elements [visibility] and filters them proportionally to their semantic weight. Ideally, each displayed element is able to change its physical appearance (e.g. dimensions, colors) and its abstraction level of presentation.) [The motivation of claim 5 is applicable to claim 6 and thereby incorporated]

Regarding Claim 15, Chen does teach "detecting that a touch screen has been swiped at a speed that is greater or less than a predetermined speed" [Chen column 2 lines 37-39] and Zihan Chen does teach that an overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface [0067-[0069].  However, Chen in view of Zihan Chen in further view of Rounthwaite may not explicitly teach every aspect of wherein the one or more processors are further configured to assign a detailedness score based on the detected speed, wherein determining the viewing context is based at least in part on the detailedness score. 
Barletta teaches wherein the one or more processors are further configured to assign a detailedness score based on the detected speed, (Barletta [0086] [0100]-[0104]: each action is associated to a specific "semantic level” [detailedness score], which means the information displayed can be prioritized depending on the respective abstraction level of presentation, e.g. such that the degree of presented details is the higher the lower the speed of presentation and vice versa) wherein determining the viewing context is based at least in part on the detailedness score. (Barletta [0063] [0066] [0086] [0110] [0112]: viewing the context is based on coarse-grain leafing, finer- grained scanning, or fine-grained reading)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to assign a level of detail based on the detected speed as taught by Barletta for the benefit of displaying content in a viewing context based on user cues of Chen in view of Zihan Chen in further view of Rounthwaite, with a reasonable expectation of success, because Barletta teaches this “enables an efficient and intuitive way of previewing digital multimedia content" [0022] [0025]. In addition, references (Chen in view of Zihan Chen in further view of Rounthwaite and Barletta) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between both references highly suggests a reasonable expectation of success.

Regarding Claim 16, Chen in view of Zihan Chen in further view of Rounthwaite in further view of Barletta teaches wherein the one or more processors are further configured to compute a visibility score based on the detailedness score and the identified particular portions.  (Barletta [0066] [0110] [0112]: each element on a displayed Web page is weighted for its semantic value, which can be calculated with empirical association to the different typographic parts of the page or can explicitly be added during the editing phase by the authors. Increasing browsing speed reduces the number of elements [visibility] and filters them proportionally to their semantic weight. Ideally, each displayed element is able to change its physical appearance (e.g. dimensions, colors) and its abstraction level of presentation.) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zihan Chen in further view of Rounthwaite in further view of Campbell (US 6,873,314 B1; hereafter “Campbell”).

Regarding Claim 7, Chen in view of Zihan Chen in further view of Rounthwaite does teach "various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode" [Chen column 6 lines 41-43] and “a user's action may be observed, such as by an eye movement detector (e.g., camera built into the device/display), that can observe the user's actions, such as how their eyes move across a page, and/or on which words they are focused. The user's actions may help indicate a reading speed and/or a reading comprehension (e.g., user looking back at previous text to find words)” (Rounthwaite [0023]). However, Chen in view of Zihan Chen in further view of Rounthwaite may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user.
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user's gaze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen in view of Zihan Chen in further view of Rounthwaite, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs" [column 5 line 26 to column 6 line 23]. In addition, references (Chen in view of Zihan Chen in further view of Rounthwaite and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 8, Chen in view of Zihan Chen in further view of Rounthwaite in further view Campbell teaches wherein detecting the gaze comprises determining an amount of time during which the gaze of the user is focused on the content. (Campbell column 2 lines 17-24: fixation duration, micro- saccades; column 4 lines 44-46, column 5 lines 53-55: measuring gaze duration) [The motivation of claim 7 is applicable to claim 8 and thereby incorporated]

Regarding Claim 17, Chen in view of Zihan Chen in further view of Rounthwaite does teach "various types of touches, gestures and so forth may be interpreted as instructions to transition into skim mode" [Chen column 6 lines 41-43] and “a user's action may be observed, such as by an eye movement detector (e.g., camera built into the device/display), that can observe the user's actions, such as how their eyes move across a page, and/or on which words they are focused. The user's actions may help indicate a reading speed and/or a reading comprehension (e.g., user looking back at previous text to find words)” (Rounthwaite [0023]). However, Chen in view of Zihan Chen in further view of Rounthwaite may not explicitly teach every aspect of wherein detecting the passive cues of the user comprises detecting a gaze of the user.
Campbell teaches wherein detecting the passive cues of the user comprises detecting a gaze of the user. (Campbell column 4 lines 36-49; column 5 lines 12-19; column 6 lines 25-31: recognizing a user's gaze)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect a gaze of the user as a passive cue as taught by Campbell for the benefit of displaying content in a viewing context based on user cues of Chen in view of Zihan Chen in further view of Rounthwaite, with a reasonable expectation of success, because Campbell teaches an “advantage is accurate feedback about the user's informational interests and needs" [column 5 line 26 to column 6 line 23]. In addition, references (Chen in view of Zihan Chen in further view of Rounthwaite and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zihan Chen in further view of Rounthwaite in further view of O’Neill (US 2019/0295506 A1; hereafter “O’Neill”).

Regarding Claim 21, Chen in view of Zihan Chen in further of Rounthwaite teaches wherein the amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling, the reading speed for the user, (Chen column 6 lines 39-52; column lines 42-62: the amount of content [only prominent portions or modified versions] displayed based on scrolling speed; Zihan Chen [0067]-[0069]: overall degree of differentiation of elements is adjusted based on a user input that comprises one or more of a gesture and/or a speed of the user input applied on the user interface; Figs. 1 and 2; Rounthwaite [0006] [0007]: Using the reading-related feedback and the one or more display-related characteristics, a reading model can be created that can indicate desired display parameters for displaying the text on the device; [0020] [0028] [0042]: describing adjusting the amount of content displayed based on reading speed of user; [0036] [0047] [0051])
 	Chen in view of Zihan Chen in further view of Rounthwaite further teaches overall degree of differentiation of elements can be adjusted responsive to a physical environment that comprises one or more of: a brightness; a volume of sound; a temperature; and/or a humidity (Zihan Chen [0062]-[0066]).  However, Chen in view of Zihan Chen in further of Rounthwaite may not explicitly teach every aspect of wherein detecting the passive cues further comprises detecting user activity, [wherein the amount of content displayed in the first overview context or the second overview context is based on the speed at which the user is scrolling, the reading speed for the user, and] the detected user activity.
O’Neill teaches wherein detecting the passive cues further comprises detecting user activity, (O’Neill [0012] [0013] [0037] [0048]: detect a movement or activity of a user via the user's) wherein the amount of content displayed in the first overview context or the second overview context is based on [the speed at which the user is scrolling, the reading speed for the user,] and the detected user activity. (O’Neill [0012] [0014]: system may adjust the display interface based on the user's detected movement or activity; system may also select and display important information, without other peripheral information (less important information), where “important” information may be the same for all users or it may be user or transaction specific; [0017]: the system may adjust the format, style, and content of display information based on the speed of the user. In some embodiments, the system may adjust the display based on the movement, posture, and gesture made by the user; [0044] [0046]; [0050] [0057]: If the user 105 is relatively still, the system may determine that the user 105 is at rest and is capable of viewing or reading from a display. If the user 105 is moving at a higher rate of speed, the user 105's ability to view or read from a display may decrease as the speed increases; [0060] [0071]; Figs. 5A-C and 6A-C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject to detect activity of the user as a passive cue to further determine the amount of content to display as taught by O’Neill for the benefit of displaying content in a viewing context based on user cues of Chen in view of Zihan Chen in further view of Rounthwaite, with a reasonable expectation of success, in order to provide dynamic movement based display interface and allowing the user to quickly see the important information based on user activity, which would optimize the user experience on mobile or wearable devices (O’Neill [0003] [0012] [0063]) . Moreover, one of ordinary skill in the art would have recognized that the addition of using a user’s activity to determine an amount of content to display would improve the characteristics and performance of the claimed text display system by allowing the user to consume content in a readily consumable, tailored manner when the user may have very limited amount of time or attention to interact with a display interface. In addition, references (Chen in view of Zihan Chen in further view of Rounthwaite and O’Neill) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, reading and skimming systems. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 22, Chen in view of Zihan Chen in further view of Rounthwaite in further view of O’Neill teaches wherein the user activity comprises walking or talking. (Zihan Chen [0062]-[0064]: a volume of sound; O’Neill [0012] [0051]: walking, jogging; [0056]: system also may determine detect that the user is in a hurry, on the run, or other situations in which the user has a shorter attention span for viewing or reading from a display)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Lee 
US 8,875,061 B1 – Directed to upon determining the mobile device is moving in a pattern that is consistent with a person walking while carrying the mobile device, a new interface that is easier to use is displayed [Abstract]
Garg et al.
US 10,178,059 B1 – Directed to providing snippets of content to users [Abstract]
Mahmoud et al.
US 10,062,101 B2 – Directed to maximizing the propensity of content consumption according to content complexity and content consumption time [Abstract]


US Patent Application Publications
Sengupta et al.
US 2015/0177945 A1 – Directed to adjusting touch based user interface according to usage contexts [0001]
Eich et al.
US 2019/0378164 A1 – Directed to user attention metric profile can be used to modify content, content presentation, and/or match ads [Abstract] [00032]
Lovitt et al.
US 2013/0151983 A1 – Directed to adjusting user interface screen order and composition [0006]
Sreedhara
US 2018/0211556 A1 – Directed to adjusting lengths of time subtitle segments are displayed based on the rate that a user reads words [Abstract]
Nurmi
US 2005/0154798 A1 – Directed to adapting its user interface input in response to a stimulus sensed by the sensor [Abstract]
Wang et al.
US 2010/0146444 A1 – Directed to a motion adaptive user interface [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        July 15, 2022